

116 S2372 RS: Save Our Seas 2.0: Enhanced Global Engagement to Combat Marine Debris Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 239116th CONGRESS1st SessionS. 2372IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Menendez (for himself, Mr. Sullivan, Mr. Whitehouse, Ms. Collins, Mr. Booker, Mr. Coons, Mr. Murphy, Mr. Blumenthal, Mr. Merkley, Mr. Cardin, Mrs. Shaheen, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsSeptember 26, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo enhance global engagement to combat marine debris, and for other purposes.
	
		1.Short title; definitions
 (a)Short titleThis Act may be cited as the Save Our Seas 2.0: Enhanced Global Engagement to Combat Marine Debris Act.
 (b)DefinitionsIn this Act: (1)Circular economyThe term circular economy means an economy that uses a systems-focused approach and involves industrial processes and economic activities that—
 (A)are restorative or regenerative by design; (B)enable resources used in such processes and activities to maintain their highest values for as long as possible; and
 (C)aim for the elimination of waste through the superior design of materials, products, and systems (including business models).
 (2)EPA AdministratorThe term EPA Administrator means the Administrator of the Environmental Protection Agency. (3)Marine debrisThe term marine debris has the meaning given that term in section 7 of the Marine Debris Act (33 U.S.C. 1956).
 (4)Marine debris eventThe term marine debris event means an event or related events that affects or may imminently affect the United States involving—
 (A)marine debris caused by a natural event, including a tsunami, flood, landslide, hurricane, or other natural source;
 (B)distinct, nonrecurring marine debris, including derelict vessel groundings and container spills, that have immediate or long-term impacts on habitats with high ecological, economic, or human-use values; or
 (C)marine debris caused by an intentional or grossly negligent act or acts that causes substantial economic or environmental harm.
 (5)Post-consumer materials managementThe term post-consumer materials management means the systems, operation, supervision, and aftercare of processes and equipment for post-consumer materials, including —
 (A)collection; (B)transport;
 (C)safe disposal of waste, such as post-consumer materials that cannot be recovered, reused, recycled, repaired, or refurbished; and
 (D)systems and processes related to recovering, recycling, reusing, repairing, or refurbishing post-consumer materials.
 (6)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.
 2.Statement of policy on international cooperation to combat marine debrisIt is the policy of the United States to partner, consult, and coordinate with foreign governments (at the national and subnational levels), civil society, international organizations, international financial institutions, subnational coastal communities, commercial and recreational fishing industry leaders, and the private sector, in a concerted effort—
 (1)to increase knowledge and raise awareness about— (A)the linkages between the sources of plastic waste, mismanaged waste and post-consumer materials, and marine debris; and
 (B)the upstream and downstream causes and effects of plastic waste, mismanaged waste and post-consumer materials, and marine debris on marine environments, marine wildlife, human health, and economic development;
 (2)to support— (A)strengthening systems for recovering, managing, reusing (to the extent practicable), and recycling plastic waste, marine debris, and microfiber pollution in the world’s oceans, emphasizing upstream post-consumer materials management solutions—
 (i)to mitigate plastic waste at its source; and (ii)to prevent leakage of plastic waste into the environment;
 (B)advancing the utilization and availability of safe and affordable reusable alternatives to disposable plastic products in commerce, to the extent practicable, and with consideration for the potential impacts of such alternatives, and other efforts to prevent marine debris;
 (C)deployment of and access to advanced technologies to capture value from post-consumer materials and municipal solid waste streams through mechanical and other recycling systems;
 (D)access to information on best practices in post-consumer materials management, options for post-consumer materials management systems financing, and options for participating in public-private partnerships; and
 (E)implementation of management measures to reduce derelict fishing gear, the loss of fishing gear, and other sources of pollution generated from marine activities and to increase proper disposal and recycling of fishing gear; and
 (3)to work cooperatively with international partners— (A)on establishing—
 (i)measurable targets for reducing marine debris, lost fishing gear, and plastic waste from all sources; and
 (ii)action plans to achieve those targets with a mechanism to provide regular reporting;
 (B)to promote consumer education, awareness, and outreach to prevent marine debris; (C)to reduce marine debris by improving advance planning for marine debris events and responses to such events; and
 (D)to share best practices in post-consumer materials management systems to prevent the entry of plastic waste into the environment.
				3.Prioritization of efforts and assistance to combat marine debris and improve plastic waste
			 management
 (a)In generalThe Secretary of State shall, in coordination with the Administrator of the United States Agency for International Development, as appropriate, and the officials specified in subsection (b)—
 (1)lead and coordinate efforts to implement the policy described in section 2; and
 (2)develop strategies and implement programs that prioritize engagement and cooperation with foreign governments, subnational and local stakeholders, and the private sector to expedite efforts and assistance in foreign countries—
 (A)to partner with, encourage, advise and facilitate national and subnational governments on the development and execution, where practicable, of national projects, programs and initiatives to—
 (i)improve the capacity, security, and standards of operations of post-consumer materials management systems;
 (ii)monitor and track how well post-consumer materials management systems are functioning nationwide, based on uniform and transparent standards developed in cooperation with municipal, industrial, and civil society stakeholders;
 (iii)identify the operational challenges of post-consumer materials management systems and develop policy and programmatic solutions;
 (iv)end intentional or unintentional incentives for municipalities, industries, and individuals to improperly dispose of plastic waste; and
 (v)conduct outreach campaigns to raise public awareness of the importance of proper waste disposal; (B)to facilitate the involvement of municipalities and industries in improving solid waste reduction, collection, disposal, and reuse and recycling projects, programs, and initiatives;
 (C)to partner with and provide technical assistance to investors, and national and local institutions, including private sector actors, to develop new business opportunities and solutions to specifically reduce plastic waste and expand solid waste and post-consumer materials management best practices in foreign countries by—
 (i)maximizing the number of people and businesses, in both rural and urban communities, receiving reliable solid waste and post-consumer materials management services;
 (ii)improving and expanding the capacity of foreign industries to responsibly employ post-consumer materials management practices;
 (iii)improving and expanding the capacity and transparency of tracking mechanisms for marine debris to reduce the impacts on the marine environment;
 (iv)eliminating incentives that undermine responsible post-consumer materials management practices and lead to improper waste disposal practices and leakage;
 (v)building the capacity of countries— (I)to monitor, regulate, and manage waste, post-consumer materials and plastic waste, and pollution appropriately and transparently;
 (II)to encourage private investment in post-consumer materials management; and (III)to encourage private investment, grow opportunities, and develop markets for recyclable, reusable, and repurposed plastic waste and post-consumer materials, and products with high levels of recycled plastic content, at both national and local levels; and
 (vi)promoting safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; and
 (D)to research, identify, and facilitate opportunities to promote collection and proper disposal of damaged or derelict fishing gear.
 (b)Officials specifiedThe officials specified in this subsection are the following: (1)The United States Trade Representative.
 (2)The Under Secretary. (3)The EPA Administrator.
 (4)The Director of the Trade and Development Agency.
 (5)The President and the Board of Directors of the Overseas Private Investment Corporation or the Chief Executive Officer and the Board of Directors of the United States International Development Finance Corporation, as appropriate.
 (6)The Chief Executive Officer and the Board of Directors of the Millennium Challenge Corporation.
 (7)The heads of such other agencies as the Secretary of State considers appropriate. (c)PrioritizationIn carrying out subsection (a), the officials specified in subsection (b) shall prioritize assistance to countries with—
 (1)rapidly developing economies; and (2)rivers and coastal areas that are the most severe sources of marine debris.
 (d)Effectiveness measurementIn prioritizing and expediting efforts and assistance under this section, the officials specified in subsection (b) shall use clear, accountable, and metric-based targets to measure the effectiveness of guarantees and assistance in achieving the policy described in section 2.
 (e)Rule of constructionNothing in this section may be construed to authorize the modification of or the imposition of limits on the portfolios of any agency or institution led by an official specified in subsection (b).
 4.United States leadership in international foraIn implementing the policy described in section 2, the President shall direct the United States representatives to appropriate international bodies and conferences (such as the United Nations Environment Programme, the Association of Southeast Asian Nations, the Asia Pacific Economic Cooperation, the Group of 7, the Group of 20, and the Our Ocean Conference) to use the voice, vote, and influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body—
 (1)commit to significantly increasing efforts to promote investment in well-designed post-consumer materials management and plastic waste elimination and mitigation projects and services that increase access to safe post-consumer materials management and mitigation services, in partnership with the private sector and consistent with the constraints of other countries;
 (2)address the post-consumer materials management needs of individuals and communities where access to municipal post-consumer materials management services is historically impractical or cost-prohibitive;
 (3)enhance coordination with the private sector— (A)to increase access to solid waste and post-consumer materials management services;
 (B)to utilize safe and affordable reusable alternatives to disposable plastic products, to the extent practicable;
 (C)to encourage and incentivize the use of recycled content; and (D)to grow economic opportunities and develop markets for recyclable, reusable, and repurposed plastic waste materials and other efforts that support the circular economy;
 (4)provide technical assistance to foreign regulatory authorities and governments to remove unnecessary barriers to investment in otherwise commercially viable projects related to—
 (A)post-consumer materials management; (B)the use of safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; or
 (C)beneficial reuse of solid waste, plastic waste, post-consumer materials, plastic products, and refuse;
 (5)use clear, accountable, and metric-based targets to measure the effectiveness of such projects; and (6)engage international partners in an existing multilateral forum (or, if necessary, establish through an international agreement a new multilateral forum) to improve global cooperation on—
 (A)creating tangible metrics for evaluating efforts to reduce plastic waste and marine debris; (B)developing and implementing best practices for collecting, disposing, recycling, and reusing plastic waste and post-consumer materials, including building capacity for improving post-consumer materials management at the national and subnational levels of foreign countries, particularly countries with little to no solid waste or post-consumer materials management systems, facilities, or policies in place;
 (C)encouraging the development of standards and practices, and increasing recycled content percentage requirements for disposable plastic products;
 (D)integrating tracking and monitoring systems into post-consumer materials management systems; (E)fostering research to improve scientific understanding of—
 (i)how microfibers and microplastics may affect marine ecosystems, human health and safety, and maritime activities;
 (ii)changes in the amount and regional concentrations of plastic waste in the ocean, based on scientific modeling and forecasting;
 (iii)the role rivers, streams, and other inland waterways play in serving as conduits for mismanaged waste traveling from land to the ocean;
 (iv)effective means to eliminate present and future leakages of plastic waste into the environment; and (v)other related areas of research the United States representatives deem necessary;
 (F)encouraging the World Bank and other international finance organizations to prioritize efforts to combat marine debris;
 (G)collaborating on technological advances in post-consumer materials management and recycled plastics;
 (H)growing economic opportunities and developing markets for recyclable, reusable, and repurposed plastic waste and post-consumer materials and other efforts that support the circular economy; and
 (I)advising foreign countries, at both the national and subnational levels, on the development and execution of regulatory policies, services, including recycling and reuse of plastic, and laws pertaining to reducing the creation and the collection and safe management of—
 (i)solid waste; (ii)post-consumer materials;
 (iii)plastic waste; and (iv)marine debris.
					5.Enhancing international outreach and partnership of United States agencies involved in marine
			 debris
			 activities
 (a)FindingsCongress recognizes the success of the marine debris program of the National Oceanic and Atmospheric Administration and the Trash-Free Waters program of the Environmental Protection Agency.
 (b)Authorization of efforts To build foreign partnershipsThe Under Secretary and the EPA Administrator shall work with the Secretary of State and the Administrator of the United States Agency for International Development to build partnerships, as appropriate, with the governments of foreign countries and to support international efforts to combat marine debris.
 6.Negotiation of new international agreementsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report—
 (1)assessing the potential for negotiating new international agreements or creating a new international forum to reduce land-based sources of marine debris and derelict fishing gear, consistent with section 4;
 (2)describing the provisions that could be included in such agreements; and (3)assessing potential parties to such agreements.
 7.Consideration of marine debris in negotiating international agreementsIn negotiating any relevant international agreement with any country or countries after the date of the enactment of this Act, the President shall, as appropriate—
 (1)consider the impact of land-based sources of plastic waste and other solid waste from that country on the marine and aquatic environment; and
 (2)ensure that the agreement strengthens efforts to eliminate land-based sources of plastic waste and other solid waste from that country that impact the marine and aquatic environment.
	
		1.Short title; definitions
 (a)Short titleThis Act may be cited as the Save Our Seas 2.0: Enhanced Global Engagement to Combat Marine Debris Act.
 (b)DefinitionsIn this Act: (1)Circular economyThe term circular economy means an economy that uses a systems-focused approach and involves industrial processes and economic activities that—
 (A)are restorative or regenerative by design; (B)enable resources used in such processes and activities to maintain their highest values for as long as possible; and
 (C)aim for the elimination of waste through the superior design of materials, products, and systems (including business models).
 (2)EPA AdministratorThe term EPA Administrator means the Administrator of the Environmental Protection Agency. (3)Marine debrisThe term marine debris has the meaning given that term in section 7 of the Marine Debris Act (33 U.S.C. 1956).
 (4)Marine debris eventThe term marine debris event means an event or related events that affects or may imminently affect the United States involving—
 (A)marine debris caused by a natural event, including a tsunami, flood, landslide, hurricane, or other natural source;
 (B)distinct, nonrecurring marine debris, including derelict vessel groundings and container spills, that have immediate or long-term impacts on habitats with high ecological, economic, or human-use values; or
 (C)marine debris caused by an intentional or grossly negligent act or acts that causes substantial economic or environmental harm.
 (5)Post-consumer materials managementThe term post-consumer materials management means the systems, operation, supervision, and aftercare of processes and equipment for post-consumer materials, including —
 (A)collection; (B)transport;
 (C)safe disposal of waste, such as post-consumer materials that cannot be recovered, reused, recycled, repaired, or refurbished; and
 (D)systems and processes related to recovering, recycling, reusing, repairing, or refurbishing post-consumer materials.
 (6)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.
 2.Statement of policy on international cooperation to combat marine debrisIt is the policy of the United States to partner, consult, and coordinate with foreign governments (at the national and subnational levels), civil society, international organizations, international financial institutions, subnational coastal communities, commercial and recreational fishing industry leaders, and the private sector, in a concerted effort—
 (1)to increase knowledge and raise awareness about— (A)the linkages between the sources of plastic waste, mismanaged waste and post-consumer materials, and marine debris; and
 (B)the upstream and downstream causes and effects of plastic waste, mismanaged waste and post-consumer materials, and marine debris on marine environments, marine wildlife, human health, and economic development;
 (2)to support— (A)strengthening systems for recovering, managing, reusing (to the extent practicable), and recycling plastic waste, marine debris, and microfiber pollution in the world’s oceans, emphasizing upstream post-consumer materials management solutions—
 (i)to mitigate plastic waste at its source; and (ii)to prevent leakage of plastic waste into the environment;
 (B)advancing the utilization and availability of safe and affordable reusable alternatives to disposable plastic products in commerce, to the extent practicable, and with consideration for the potential impacts of such alternatives, and other efforts to prevent marine debris;
 (C)deployment of and access to advanced technologies to capture value from post-consumer materials and municipal solid waste streams through mechanical and other recycling systems;
 (D)access to information on best practices in post-consumer materials management, options for post-consumer materials management systems financing, and options for participating in public-private partnerships; and
 (E)implementation of management measures to reduce derelict fishing gear, the loss of fishing gear, and other sources of pollution generated from marine activities and to increase proper disposal and recycling of fishing gear; and
 (3)to work cooperatively with international partners— (A)on establishing—
 (i)measurable targets for reducing marine debris, lost fishing gear, and plastic waste from all sources; and
 (ii)action plans to achieve those targets with a mechanism to provide regular reporting;
 (B)to promote consumer education, awareness, and outreach to prevent marine debris; (C)to reduce marine debris by improving advance planning for marine debris events and responses to such events; and
 (D)to share best practices in post-consumer materials management systems to prevent the entry of plastic waste into the environment.
				3.Prioritization of efforts and assistance to combat marine debris and improve plastic waste
			 management
 (a)In generalThe Secretary of State shall, in coordination with the Administrator of the United States Agency for International Development, as appropriate, and the officials specified in subsection (b)—
 (1)lead and coordinate efforts to implement the policy described in section 2; and
 (2)develop strategies and implement programs that prioritize engagement and cooperation with foreign governments, subnational and local stakeholders, and the private sector to expedite efforts and assistance in foreign countries—
 (A)to partner with, encourage, advise and facilitate national and subnational governments on the development and execution, where practicable, of national projects, programs and initiatives to—
 (i)improve the capacity, security, and standards of operations of post-consumer materials management systems;
 (ii)monitor and track how well post-consumer materials management systems are functioning nationwide, based on uniform and transparent standards developed in cooperation with municipal, industrial, and civil society stakeholders;
 (iii)identify the operational challenges of post-consumer materials management systems and develop policy and programmatic solutions;
 (iv)end intentional or unintentional incentives for municipalities, industries, and individuals to improperly dispose of plastic waste; and
 (v)conduct outreach campaigns to raise public awareness of the importance of proper waste disposal; (B)to facilitate the involvement of municipalities and industries in improving solid waste reduction, collection, disposal, and reuse and recycling projects, programs, and initiatives;
 (C)to partner with and provide technical assistance to investors, and national and local institutions, including private sector actors, to develop new business opportunities and solutions to specifically reduce plastic waste and expand solid waste and post-consumer materials management best practices in foreign countries by—
 (i)maximizing the number of people and businesses, in both rural and urban communities, receiving reliable solid waste and post-consumer materials management services;
 (ii)improving and expanding the capacity of foreign industries to responsibly employ post-consumer materials management practices;
 (iii)improving and expanding the capacity and transparency of tracking mechanisms for marine debris to reduce the impacts on the marine environment;
 (iv)eliminating incentives that undermine responsible post-consumer materials management practices and lead to improper waste disposal practices and leakage;
 (v)building the capacity of countries— (I)to monitor, regulate, and manage waste, post-consumer materials and plastic waste, and pollution appropriately and transparently, including imports of plastic waste from the United States and other countries;
 (II)to encourage private investment in post-consumer materials management; and (III)to encourage private investment, grow opportunities, and develop markets for recyclable, reusable, and repurposed plastic waste and post-consumer materials, and products with high levels of recycled plastic content, at both national and local levels; and
 (vi)promoting safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; and
 (D)to research, identify, and facilitate opportunities to promote collection and proper disposal of damaged or derelict fishing gear.
 (b)Officials specifiedThe officials specified in this subsection are the following: (1)The United States Trade Representative.
 (2)The Under Secretary. (3)The EPA Administrator.
 (4)The Director of the Trade and Development Agency.
 (5)The President and the Board of Directors of the Overseas Private Investment Corporation or the Chief Executive Officer and the Board of Directors of the United States International Development Finance Corporation, as appropriate.
 (6)The Chief Executive Officer and the Board of Directors of the Millennium Challenge Corporation.
 (7)The heads of such other agencies as the Secretary of State considers appropriate. (c)PrioritizationIn carrying out subsection (a), the officials specified in subsection (b) shall prioritize assistance to countries with, and regional organizations in regions with—
 (1)rapidly developing economies; and (2)rivers and coastal areas that are the most severe sources of marine debris, as identified by the best available science.
 (d)Effectiveness measurementIn prioritizing and expediting efforts and assistance under this section, the officials specified in subsection (b) shall use clear, accountable, and metric-based targets to measure the effectiveness of guarantees and assistance in achieving the policy described in section 2.
 (e)Rule of constructionNothing in this section may be construed to authorize the modification of or the imposition of limits on the portfolios of any agency or institution led by an official specified in subsection (b).
 4.United States leadership in international foraIn implementing the policy described in section 2, the President shall direct the United States representatives to appropriate international bodies and conferences (including the United Nations Environment Programme, the Association of Southeast Asian Nations, the Asia Pacific Economic Cooperation, the Group of 7, the Group of 20, the Organization for Economic Co-Operation and Development (OECD), and the Our Ocean Conference) to use the voice, vote, and influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body—
 (1)commit to significantly increasing efforts to promote investment in well-designed post-consumer materials management and plastic waste elimination and mitigation projects and services that increase access to safe post-consumer materials management and mitigation services, in partnership with the private sector and consistent with the constraints of other countries;
 (2)address the post-consumer materials management needs of individuals and communities where access to municipal post-consumer materials management services is historically impractical or cost-prohibitive;
 (3)enhance coordination with the private sector— (A)to increase access to solid waste and post-consumer materials management services;
 (B)to utilize safe and affordable reusable alternatives to disposable plastic products, to the extent practicable;
 (C)to encourage and incentivize the use of recycled content; and (D)to grow economic opportunities and develop markets for recyclable, reusable, and repurposed plastic waste materials and other efforts that support the circular economy;
 (4)provide technical assistance to foreign regulatory authorities and governments to remove unnecessary barriers to investment in otherwise commercially-viable projects related to—
 (A)post-consumer materials management; (B)the use of safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; or
 (C)beneficial reuse of solid waste, plastic waste, post-consumer materials, plastic products, and refuse;
 (5)use clear, accountable, and metric-based targets to measure the effectiveness of such projects; and (6)engage international partners in an existing multilateral forum (or, if necessary, establish through an international agreement a new multilateral forum) to improve global cooperation on—
 (A)creating tangible metrics for evaluating efforts to reduce plastic waste and marine debris; (B)developing and implementing best practices for collecting, disposing, recycling, and reusing plastic waste and post-consumer materials, including building capacity for improving post-consumer materials management at the national and subnational levels of foreign countries, particularly countries with little to no solid waste or post-consumer materials management systems, facilities, or policies in place;
 (C)encouraging the development of standards and practices, and increasing recycled content percentage requirements for disposable plastic products;
 (D)integrating tracking and monitoring systems into post-consumer materials management systems; (E)fostering research to improve scientific understanding of—
 (i)how microfibers and microplastics may affect marine ecosystems, human health and safety, and maritime activities;
 (ii)changes in the amount and regional concentrations of plastic waste in the ocean, based on scientific modeling and forecasting;
 (iii)the role rivers, streams, and other inland waterways play in serving as conduits for mismanaged waste traveling from land to the ocean;
 (iv)effective means to eliminate present and future leakages of plastic waste into the environment; and (v)other related areas of research the United States representatives deem necessary;
 (F)encouraging the World Bank and other international finance organizations to prioritize efforts to combat marine debris;
 (G)collaborating on technological advances in post-consumer materials management and recycled plastics;
 (H)growing economic opportunities and developing markets for recyclable, reusable, and repurposed plastic waste and post-consumer materials and other efforts that support the circular economy; and
 (I)advising foreign countries, at both the national and subnational levels, on the development and execution of regulatory policies, services, including recycling and reuse of plastic, and laws pertaining to reducing the creation and the collection and safe management of—
 (i)solid waste; (ii)post-consumer materials;
 (iii)plastic waste; and (iv)marine debris.
					5.Enhancing international outreach and partnership of United States agencies involved in marine
			 debris
			 activities
 (a)FindingsCongress recognizes the success of the marine debris program of the National Oceanic and Atmospheric Administration and the Trash-Free Waters program of the Environmental Protection Agency.
 (b)Authorization of efforts To build foreign partnershipsThe Under Secretary and the EPA Administrator shall work with the Secretary of State and the Administrator of the United States Agency for International Development to build partnerships, as appropriate, with the governments of foreign countries and to support international efforts to combat marine debris.
 6.Negotiation of new international agreementsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report—
 (1)assessing the potential for negotiating new international agreements or creating a new international forum to reduce land-based sources of marine debris and derelict fishing gear, consistent with section 4;
 (2)describing the provisions that could be included in such agreements; and (3)assessing potential parties to such agreements.
 7.Consideration of marine debris in negotiating international agreementsIn negotiating any relevant international agreement with any country or countries after the date of the enactment of this Act, the President shall, as appropriate—
 (1)consider the impact of land-based sources of plastic waste and other solid waste from that country on the marine and aquatic environment; and
 (2)ensure that the agreement strengthens efforts to eliminate land-based sources of plastic waste and other solid waste from that country that impact the marine and aquatic environment.September 26, 2019Reported with an amendment